Exhibit 10.2

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is made on December 17, 2008, by
INTREPID POTASH, INC., a Delaware corporation (“Sublandlord”), whose address is
Suite 4200, 707-17th Street, Denver, Colorado 80202, and INTREPID PRODUCTION
CORPORATION (“Subtenant”), whose address is Suite 4125, 707-17th Street, Denver,
Colorado 80202.

RECITALS

A. MS Crescent II SPV, LLC, a Delaware limited liability company, as landlord
(“Landlord”), and Sublandlord, as Tenant, entered into a Lease dated
September 15, 2008 (the “Prime Lease”), with regard to the premises consisting
of approximately thirty-nine thousand seven hundred twenty-six (39,726) square
feet commonly known as “Suite 4200” (the “Premises”) of the building located at
707-17th Street, Denver, Colorado 80202 (the “Building”).

B. Sublandlord wishes to sublease to Subtenant, and Subtenant wishes to sublease
from Sublandlord, the portion of the Premises as depicted on Exhibit A to this
Sublease consisting of approximately 2,257 square feet, identified as Suite 4125
(the “Sublease Premises”), on the terms and conditions set forth below.

AGREEMENT

For and in consideration of the covenants and agreements herein contained,
Sublandlord and Subtenant agree as follows

1. Sublease. Subject to and upon the terms, provisions and conditions set forth
in this Sublease and subject to the “Applicable Prime Lease Provisions,” as
hereinafter defined, Sublandlord hereby sublets to Subtenant, and Subtenant
hereby sublets from Sublandlord, the Sublease Premises.

2. Sublease Term. The term of this Sublease will begin on the Commencement Date
of the Prime Lease, and will end one hundred twenty-three (123) months less one
day thereafter, inclusive (the “Sublease Term”); however, without liability or
expense, Sublandlord may terminate this Sublease upon ninety (90) days’ prior
written notice to Subtenant and, under these circumstance, shall reimburse
Subtenant for all reasonable and customary relocation expenses incurred. If
Sublandlord is unable to deliver possession of the Sublease Premises to
Subtenant on the Commencement Date, then Subtenant’s right to occupy, and
obligation to pay for, the Sublease Premises will be delayed until Sublandlord
delivers possession of the Sublease Premises. The deferral of Subtenant’s
obligation to pay such rent will be full satisfaction of all claims that
Subtenant may have as a result of such delayed delivery of possession.

3. Use. Subtenant shall use and occupy the Sublease Premises during the Sublease
Term for the Permitted Use, as that term is defined in Section 5 of the Prime
Lease, and for no other purpose, and the Prime Lease, and for no other purpose.
Tenant shall, at Subtenant’s sole cost and expense, comply with all applicable
federal, state and local laws, ordinances, rules and regulations, court orders,
governmental directives, and governmental orders relating to, affecting or
arising out of Subtenant’s use and occupancy of the Sublease Premises.



--------------------------------------------------------------------------------

4. Rent

(a) Base Rent. During the Sublease Term, Subtenant will pay Sublandlord as rent
for the Sublease Premises (“Rent”), as follows:

 

Period

   Annual Rate
Per Square Foot    Monthly
Base Rent

Months 1 – 15

   $ 30.00    $ 5,642.50

Months 16 – 27

   $ 30.90    $ 5,811.77

Months 28 – 39

   $ 31.83    $ 5,986.69

Months 40 – 51

   $ 32.78    $ 6,165.37

Months 52 – 63

   $ 33.77    $ 6,351.58

Months 64 – 75

   $ 34.78    $ 6,541.53

Months 76 – 87

   $ 35.82    $ 6,737.14

Months 88 – 99

   $ 36.90    $ 6,940.27

Months 100 – 111

   $ 38.00    $ 7,147.17

Balance of the Term

   $ 39.14    $ 7,361.58

Rent shall be payable in advance on the first calendar day of each month during
the Sublease Term, except that the first installment of Rent shall be paid by
Subtenant to Sublandlord upon execution of this Sublease by Subtenant. All Rent
shall be paid without notice, demand, set-off or deduction, in lawful money of
the United States of America, at the address of Sublandlord set forth in
Section 14 herein or at such other place as Sublandlord may from time to time
designate in writing. If the Sublease Term begins on other than the first
calendar day of a month or ends on other than the last calendar of a month, Rent
will be prorated on a per diem basis.

Notwithstanding the foregoing, Subtenant shall be entitled to an abatement of
Base Rent, commencing on the Commencement Date and ending ninety (90) days
thereafter (the “Initial Abated Rent Period”), such that the Base Rent rate for
the Initial Abated Rent Period shall be zero dollars ($0.00). Additionally,
Subtenant shall be entitled to an additional partial abatement of Base Rent,
commencing on the date immediately following the expiration of the Initial
Abated Rent Period and continuing for one hundred eighty (180) days thereafter
(the “Additional Abated Rent Period”), such that the Base Rent for the
Additional Abated Rent Period shall be $5,452.53 per month.

(b) Additional Rent. If and to the extent Sublandlord is obligated to pay
Additional Rent under the Prime Lease for operating expenses, taxes, utilities
or other charges related to Landlord’s operation of the Building (“Operating
Expenses”), Subtenant shall pay to Sublandlord Subtenant’s Share of the
Additional Rent due under the Prime Lease. Subtenant’s Share is 5.68%.

 

2



--------------------------------------------------------------------------------

(c) Build-out Costs. Subtenant shall be entitled to its proportionate share of
the tenant improvement allowance of $50.15/square foot under the Prime Lease.
Subtenant shall be responsible for build-out costs for the Sublease Premises
that exceed the tenant improvement allowance. In the event that Sublandord
terminates this Sublease prior to the end of the Sublease Term pursuant to
Section 2 above, Sublandlord shall compensate Subtenant for its out-of-pocket
build-out costs for the Sublease Premises.

(d) Additional Fees and Expenses. Notwithstanding any provision of this Sublease
to the contrary, Subtenant shall be responsible for the payment of all charges,
fees and expenses imposed under the Prime Lease for any special purposes
relating to Subtenant’s use of the Sublease Premises, including, without
limitation, any fees charged for any disproportionate use of utility services or
any after-hour or extra services provided to the Sublease Premises, any charges
for any repairs performed by the Landlord to or for the Sublease Premises, which
charges are not included as an operating expense under the Prime Lease, and any
and all similar charges. Subtenant shall pay such costs directly to Sublandlord
within ten (10) days after the date that Sublandlord delivers a written
statement to Subtenant together with supporting documentation provided to
Sublandlord by Landlord.

5. Security Deposit. Contemporaneously with the execution of this Sublease,
Subtenant shall pay to Sublandlord five thousand six hundred eighty-two dollars
and fifty cents $5,682.50 (the “Security Deposit”), which shall be held by
Sublandlord to secure Subtenant’s performance of its obligations under this
Sublease. The Security Deposit is not an advance payment of the Sublease Rent or
a measure or limit of Sublandlord’s damages or other rights under this Sublease
or a payment of liquidated damages. Sublandlord may, from time to time and
without prejudice to any other remedy, use all or a part of the Security Deposit
to perform any obligation which Subtenant fails to perform hereunder on or
before the expiration of the applicable notice and cure period. Following any
such application of the Security Deposit, Subtenant shall pay to Sublandlord on
demand the amount so applied in order to restore the Security Deposit to its
original amount. Provided that Subtenant has performed all of its obligations
hereunder, Sublandlord shall, within sixty (60) days after the Sublease Term
ends, return to Subtenant the portion of the Security Deposit which was not
applied to satisfy Subtenant’s obligations. The Security Deposit may be
commingled with other funds, and no interest shall be paid thereon. If
Sublandlord transfers its interest in the Sublease Premises and the transferee
assumes Sublandlord’s obligations under this Sublease, then Sublandlord may
assign the Security Deposit to the transferee and Sublandlord thereafter shall
have no further liability for the return of the Security Deposit.

6. Acceptance of Sublease Premises. Subtenant has inspected the Sublease
Premises and the Building, and hereby accepts the Sublease Premises and the
Building in their current “as is” condition without further improvement by
Sublandlord or Landlord. Subtenant acknowledges that neither Sublandlord nor
Sublandlord’s agents have made any representation or warranty as to the
condition of the Sublease Premises or the suitability of the Sublease Premises
for the conduct of Subtenant’s business, and that Sublandlord shall not be
obligated to make any alterations or improvements to the Sublease Premises on
account of this Sublease.

 

3



--------------------------------------------------------------------------------

7. Care of the Sublease Premises; Alterations

(a) Subtenant’s Care of the Sublease Premises. Subtenant shall take all
reasonable care in Subtenant’s use of the Sublease Premises so as to avoid any
deterioration in the condition thereof, ordinary wear and tear excepted.
Subtenant shall immediately notify Sublandlord of any damage to the Sublease
Premises. All damage or injury to the Sublease Premises or the Building, or the
fixtures, appurtenances and equipment therein, caused by Subtenant, its agents,
contractors, employees, invitees or customers, shall be repaired, restored or
replaced by Sublandlord, at Subtenant’s expense. Such reasonable expenses shall
be paid by Subtenant within ten (10) days after Sublandlord’s delivery to
Subtenant of a statement detailing such expenses.

(b) Alterations. Subtenant shall make no alterations, additions, or improvements
in or to the Sublease Premises without the prior written consent of Sublandlord
in each instance, and the consent of Landlord as required in the Prime Lease.

(c) Sublandlord’s Property. Subject to Subtenant’s obligations in Section 16 of
this Sublease, all improvements, alterations, additions and fixtures permanent
in nature, made in the Sublease Premises by Subtenant or Sublandlord shall
immediately become Sublandlord’s property, and at the end of the Sublease Term,
shall remain on the Sublease Premises without compensation to Subtenant, unless
when consenting to such improvements, alterations, additions or fixtures,
Sublandlord has advised Subtenant in writing that such improvements,
alterations, additions or fixtures must be removed at the end of the Sublease
Term.

(d) Removal. If Sublandlord has required Subtenant to remove any or all
improvements, alterations, additions and fixtures that are made in the Sublease
Premises pursuant to this Section 7, prior to the expiration or earlier
termination of this Sublease, Subtenant shall remove the improvements,
alterations, additions and fixtures at Subtenant’s sole cost and expense and
shall restore the Sublease Premises to the condition in which they were before
the improvements, alterations, additions and fixtures were made, reasonable wear
and tear excepted.

8. Services and Repairs

(a) Standard Services. Subtenant hereby acknowledges and agrees that the only
services, amenities and rights to which Subtenant is entitled under this
Sublease are those to which Sublandlord is entitled under the Prime Lease with
respect to the Sublease Premises (subject to all the provisions, restrictions
and conditions imposed in the Prime Lease). Sublandlord shall in no event be
liable to Subtenant for Landlord’s failure to provide any such services,
amenities and rights nor shall any such failure be construed as a breach hereof
by Sublandlord or an eviction of Subtenant or entitle Subtenant to an abatement
of any of the rent due under this Sublease, except and only to the extent that
Sublandlord receives an abatement under the Prime Lease with respect thereto.

(b) Additional Services. If Subtenant desires after-hours heating, ventilation
and air-conditioning or other non-standard services, Subtenant shall request the
same directly from Landlord; provided, however, that if Sublandlord is required
by Landlord to request the services for the benefit of Subtenant, Sublandlord
shall use commercially reasonable efforts to notify Landlord of the same. If
Landlord does not bill Subtenant directly for such additional services,
Subtenant acknowledges and agrees that it shall be required to pay such costs as
Additional Rent.

 

4



--------------------------------------------------------------------------------

9. Parking. Sublandlord agrees that, during the Sublease Term, Subtenant will be
entitled to use two parking spaces in the parking facilities of the Building at
the rates set forth in the Prime Lease. The use of said parking spaces shall be
on the terms and conditions of the Prime Lease, any ancillary documents related
to the parking spaces, and any rules and regulations imposed by the Landlord or
its parking facilities operator.

10. Access to Sublease Premises. Sublandlord shall have the right to enter the
Sublease Premises including during business hours to examine and inspect it upon
24 hours advance notice to Subtenant (and without notice in the event of an
emergency); provided such entry shall not unreasonably interfere with
Subtenant’s use of the Sublease Premises for the purposes set forth in Section 3
above. Sublandlord shall have the right to require the removal of any object or
material which Sublandlord, in its sole discretion, deems hazardous to the
safety or operation of the Sublease Premises or the Building, or to be in
violation of this Sublease. Furthermore, Landlord shall have access to the
Sublease Premises as provided in the Prime Lease.

11. Insurance. Subtenant agrees that all property of Subtenant kept or stored in
the Sublease Premises shall be at the sole risk of Subtenant and that
Sublandlord shall not be liable for any injury or damage to such property. At
all times during the Sublease Term, Subtenant shall carry and maintain, at
Subtenant’s sole expense, policies of insurance as required under Section 14 of
the Prime Lease, and shall name Sublandlord, Landlord and any holder of any
first mortgage or deed of trust as additional insureds. Executed copies of such
policies or certificates thereof shall be delivered to Sublandlord prior to
Subtenant’s occupancy of the Sublease Premises and thereafter at least thirty
(30) days’ prior to the expiration of the term of each such policy. All public
liability and property damage policies shall contain a provision that
Sublandlord and Landlord, although named as insureds, shall nevertheless be
entitled to recover under such policies for any loss suffered or by either of
them, notwithstanding the acts or omissions of Subtenant. All such policies
shall provide that they may not be terminated or amended except after thirty
(30) days’ written notice thereof to Sublandlord and Landlord. All public
liability, property damage and other casualty policies shall be written as
primary policies, not contributing with and not in addition to coverage that
Sublandlord or Landlord may carry. Subtenant waives claims against Landlord and
Sublandlord to property damage to the Sublease Premise or its contents if and to
the extent that Sublandlord waives such claims against Landlord under the Prime
Lease. Subtenant agrees to obtain for the benefit of Landlord and Sublandlord
waivers of subrogation rights from its insurer to the extent required by
Landlord under the Prime Lease.

12. Landlord’s Repairs. Subtenant hereby acknowledges and agrees that, pursuant
to Section 9 of the Prime Lease, Landlord is required to make necessary repairs
to maintain the structure of the Sublease Premises and the Building and to
maintain, repair, or replace the systems as described in Section 9 of the Prime
Lease. With respect thereto, Subtenant hereby acknowledges and agrees that
Subtenant’s only rights which Subtenant is entitled under this Sublease are
those which Sublandlord is entitled under the Prime Lease with respect to the
Sublease Premises (subject to all the provisions, restrictions and conditions
imposed in the Prime Lease). Sublandlord shall in no event be liable to
Subtenant for Landlord’s failure to perform any repairs, maintenance or
replacements as set forth in Section 9 of the Prime Lease nor shall any such
failure be construed as a breach hereof by Sublandlord or an eviction of
Subtenant or entitle Subtenant to an abatement of any of the Rent or Additional
Rent due under this Sublease.

 

5



--------------------------------------------------------------------------------

13. Prime Lease. This Sublease is subject and subordinate to the Prime Lease.
Except for the Excluded Prime Lease Provisions (defined below in this
Section 13), all of the terms, provisions, covenants and conditions of the Prime
Lease are hereby incorporated herein and shall be applicable to this Sublease as
though Sublandlord were “Landlord” under the Prime Lease and Subtenant were
“Tenant” under the Prime Lease. The following additional provisions relate to
the relationship between the Prime Lease and this Sublease:

(a) The term “Applicable Prime Lease Provisions” means all provisions of the
Prime Lease that are not inconsistent with this Sublease.

(b) Subtenant’s use and occupancy of the Sublease Premises and the common areas
of the Building shall at all times be consistent with all terms and provisions
of the Prime Lease, including the Excluded Prime Lease Provisions, and Subtenant
shall indemnify and hold Sublandlord harmless against any and all claims or
liability to Landlord and others resulting from any failure by Subtenant to
abide by the restrictions, conditions and requirements of the Prime Lease
relating to such use and occupancy.

(c) In the event of a default by Subtenant under this Sublease (including,
without limitation, the Applicable Prime Lease Provisions incorporated herein),
Subtenant agrees that the remedies of Sublandlord with respect to Subtenant
shall be the same as those of Landlord with respect to Sublandlord under the
Prime Lease. Notwithstanding anything to the contrary contained herein, it is
further understood and agreed that Sublandlord has no duty or obligation to
Subtenant under the provisions of the Prime Lease incorporated herein, and no
covenants or obligations of Landlord under the Prime Lease shall be deemed to be
covenants or obligations of Sublandlord hereunder.

(d) If the Prime Lease is terminated for any reason, this Sublease, if not
sooner terminated hereunder, shall automatically terminate on the effective date
of termination of the Prime Lease and Sublandlord shall not be liable to
Subtenant or any other person for loss, damage or expense resulting therefrom
unless such termination was due to a default by Sublandlord under the Prime
Lease; provided, however, if the Prime Lease gives Sublandlord any right to
terminate the Prime Lease in the event of the partial or total damage,
destruction, or condemnation, or by means of a termination right, then the
exercise of such right by Sublandlord shall not constitute a default or breach
by Sublandlord under this Sublease. If such termination shall be due to the
fault of Subtenant, Sublandlord shall be entitled to recover from Subtenant and
Subtenant shall pay, in addition to all other sums to which Sublandlord may be
entitled, all damages, losses, costs and expenses (including reasonable
attorneys’ fees) suffered or incurred by Sublandlord as a result of such
termination.

(e) Whenever the provisions of the Prime Lease require the written consent of
Landlord thereunder, those provisions shall be construed to require the written
consent of both Sublandlord and Landlord.

(f) Subtenant represents that it has received a copy of the Prime Lease and has
read and is familiar with the terms of the Prime Lease and understands its
obligations hereunder.

 

6



--------------------------------------------------------------------------------

14. Notice and Bills. Any bill, statement, notice, demand or other communication
which either party may desire or be required to give shall be in writing and
shall be given by personally delivering a copy thereof to the person specified
below at the following address or by sending a copy thereof by certified or
registered United States mail, postage prepaid, addressed as follows:

If to Subtenant:

707-17th Street, Suite 4125

Denver, Colorado 80202

Attention: Robert P. Jornayvaz III

Phone #: (303) 296-3006

Fax #: (303) 298-7502

If to Sublandlord:

707-17th Street, Suite 4200

Denver, Colorado 80202

Attn: Mr. Jamie Whyte

Phone #: (303) 296-3006

Fax #: (303) 298-7502

Any communication given as herein provided shall be deemed given when personally
delivered or when mailed. Each party shall have the right to designate a
different address or a different person, or both, to which or to whom
communication shall be sent or delivered, by written notice given as provided
herein.

15. No Assignment or Subletting. Subtenant shall not assign, convey, mortgage,
hypothecate or encumber this Sublease or any interest herein or sub-sublease all
or any part of the Sublease Premises, or suffer or permit the Sublease Premises
or any part thereof to be used by others (any and all of which hereinafter shall
be referred to as a “Transfer”). Any attempted Transfer in contravention of this
Section 15 shall be void and shall confer no rights upon any third person.
Notwithstanding the foregoing, Subtenant may assign this Sublease to any
for-profit or not-for-profit enterprises affiliated with him.

16. Surrender; Holding Over. Upon the expiration or earlier termination of this
Sublease, Subtenant shall surrender possession of the Sublease Premises to
Sublandlord, in the same condition as the Sublease Premises were in on the first
day of the Sublease Term, ordinary wear and tear excepted. If Subtenant holds
over after the expiration of the Sublease Term by lapse of time, with
Sublandlord’s consent but without any written agreement providing otherwise,
then Subtenant shall be deemed to be a subtenant from month to month, at a
monthly Rent equal to 150% of the monthly Rent for the final month of the
Sublease Term, and subject to all of the other provisions and conditions of this
Sublease. Nothing in this provision shall be construed to require Sublandlord to
permit Subtenant to occupy the Sublease Premises after the end of the Sublease
Term, or, if Sublandlord has permitted Subtenant to occupy the Sublease Premises
for any period as a subtenant from month to month, to prevent Sublandlord from
terminating such subtenancy at the end of any month.

 

7



--------------------------------------------------------------------------------

If Subtenant holds over after the expiration of the Sublease Term by lapse of
time, without Sublandlord’s written consent, Subtenant shall be guilty of an
unlawful detention of the Sublease Premises and shall be liable to Sublandlord
for damages for use of the Sublease Premises during the period of such unlawful
detention and shall pay rent equal to 200% of the Rent for the final month of
the Sublease Term, plus any and all consequential damages suffered by
Sublandlord (including, without limitation, damages payable by Sublandlord to
Landlord by reason of Subtenant’s holdover). In the event of such holding over,
Subtenant shall indemnify and hold Sublandlord harmless from and against any and
all claims, suits, proceedings, losses, damages, liabilities, costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, asserted against or incurred by Sublandlord as a result of such
unapproved holding over. Notwithstanding the foregoing, Sublandlord shall be
entitled to all other remedies and damages provided under this Sublease or at
law or in equity.

17. Termination of Agreement. Sublandlord, at its sole option, may terminate
this Sublease if (a) Subtenant or its agents or employees, or any other person
entering the Sublease Premises under the express or implied invitation of
Subtenant, causes physical damage to the Sublease Premises or the Building,
(b) Subtenant defaults in any other way under this Sublease, or (c) due to any
change of applicable law or any change in the current interpretation of existing
law, the arrangements contemplated by this Sublease, or Subtenant’s use and
occupancy of the Sublease Premises in accordance with those arrangements,
becomes unlawful or subjects Sublandlord to a risk of materially adverse
financial consequences.

18. Indemnification and Waiver. Subtenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Sublease Premises from any
cause whatsoever and agrees that Sublandlord, its affiliates, shareholders,
directors, officers, and employees (the “Sublandlord Parties”) shall not be
liable for, and are hereby released from any responsibility for, any damage
either to person or property or resulting from the loss of use thereof, which
damage is sustained by Subtenant or by other persons claiming through Subtenant.
Subtenant shall indemnify and defend Sublandlord Parties and hold the
Sublandlord Parties harmless from and against any and all third party claims,
losses, costs, actions, damages, liability, obligation and expense (including,
without limitation, court costs, reasonable attorneys’ fees and other costs of
litigation) incurred by or asserted against any of the Sublandlord Parties
arising from (a) any occurrence in, on, or at the Sublease Premises, (b) any
acts, omission, conduct or negligence in or about the Building or Project by
Subtenant or Subtenant’s agents, employees, contractors, invitees, Subtenants,
successors, or assigns or (c) the failure of Subtenant to perform any act,
obligation, or covenant of Subtenant under this Sublease or Sublandlord under
the Prime Lease that Subtenant is obligated to perform under this Sublease. The
obligations set forth in this Section 19 shall survive the expiration or sooner
termination of this Sublease.

19. No Options. Notwithstanding anything to the contrary contained in this
Sublease, if there are any provisions in the Prime Lease that pertain to
Sublandlord’s rights regarding any option to renew or extend the terms of the
Prime Lease, to lease space in the Building or to terminate the Prime Lease,
then such provisions shall not be incorporated herein and Subtenant shall not
have any rights or benefits thereunder.

20. No Representations or Warranties. Sublandlord and Sublandlord’s agents have
made no representation, warranties, agreements or promises with respect to the
Sublease Premises, the Building or the Prime Lease except such as are expressed
herein.

 

8



--------------------------------------------------------------------------------

21. Survival; Joint and Several Liability. The covenants, conditions and
agreements contained in this Sublease shall bind and inure to the benefit of
Sublandlord and Subtenant and their respective successors and permitted assigns.
If there is more than one entity or person which or who are subtenants under
this Sublease, the obligations imposed upon Subtenant under this Sublease shall
be joint and several.

22. Headings; Interpretation. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Sublease. Whenever the context of this Sublease requires, words used in the
singular shall be construed to include the plural and vice versa.

23. Counterparts; Facsimile Signatures. For the convenience of the parties, any
number of counterparts of this Sublease may be executed by Subtenant or
Sublandlord hereto and each such executed counterpart shall be, and shall be
deemed to be, an original instrument. Facsimile signatures shall be accepted as
originals.

24. Entire and Binding Agreement. This Sublease contains all of the agreements
between Sublandlord and Subtenant relating to the Sublease Premises and may not
be modified in any manner other than by agreement, in writing, by both
Sublandlord and Subtenant. The terms, covenants and conditions contained herein
shall inure to the benefit of and be binding upon Sublandlord, Subtenant and
their successors and assigns, except as provided herein to the contrary.

25. OFAC Compliance. Subtenant represents and warrants to Sublandlord that
Subtenant is currently in compliance with and shall at all times during the
Sublease Term (including any further extensions or renewals) remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the United States Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action relating thereto.

26. Brokers. Each party represents and warrants to the other party that such
party has not engaged or utilized the services of a broker in connection with
this Sublease or the transaction contemplated hereby. Each party agrees to
defend, indemnify and hold harmless the other from and against any claim for
broker’s or finder’s fees or commissions made by any other party claiming to
have dealt with it in connection with this Sublease or the transaction
contemplated hereby. Notwithstanding any other provision of this Sublease, the
obligations of both Sublandlord and Subtenant under this Section 26 shall
survive the expiration or earlier termination of this Sublease by either
Subtenant or Sublandlord.

27. Attorneys’ Fees and Jury Trial. In the event of any litigation or
arbitration between the parties relating to this Sublease or the Sublease
Premises (including pretrial, trial, appellate, administrative, bankruptcy or
insolvency proceedings), the prevailing party shall be awarded, as part of the
judgment or settlement, all reasonable attorneys’ fees, costs and expenses
incurred in connection with such litigation, except as may be limited by
applicable Law. In any situation where a default by Subtenant occurs and is
resolved without litigation, Subtenant shall also pay all of Sublandlord’s
reasonable costs and attorneys’ fees relating thereto. In the interest of
obtaining a speedier and less costly hearing of any dispute, the parties hereby
each irrevocably waive the right to trial by jury.

 

9



--------------------------------------------------------------------------------

28. Applicable Law. This Sublease shall be construed in accordance with the laws
of the State of Colorado.

Sublandlord and Subtenant have executed this Sublease on the date first written
above.

 

SUBLANDLORD: INTREPID POTASH, INC., a Delaware corporation By:   /s/ Martin D.
Litt Name:   Martin D. Litt Title:   Executive VP & General Counsel Date:  
December 17, 2008 SUBTENANT: INTREPID PRODUCTION CORPORATION By:   /s/ Robert P.
Jornayvaz III Name:   Robert P. Jornayvaz III Title:   President Date:  
December 17, 2008

 

10



--------------------------------------------------------------------------------

Exhibit A

LOGO [g69349img002.jpg]